           Case 1:20-cv-06733-CM Document 3 Filed 08/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EMIL GODING,
                                Petitioner,
                                                              1:20-CV-6733 (CM)
                    -against-
                                                              CIVIL JUDGMENT
 MICHAEL CAPRA,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Pursuant to the order issued August 24, 2020, denying the current petition for a writ of

habeas corpus without prejudice as duplicative,

       IT IS ORDERED, ADJUDGED AND DECREED that the current petition is denied

without prejudice to the pending petition in Goding v. Capra, 1:20-CV-6390 (AJN) (OTW).

Because the current petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

 Dated:    August 24, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
